Citation Nr: 1111102	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-40 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right index finger disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the above claim.

In December 2009, a hearing was held before the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he infected his right index finger during infantry training at Camp Pendleton, California, in late 1975 or early 1976.  When he returned to the barracks, he was sent to the Balboa Park Naval Medical Center in San Diego, California, for treatment.  He contends that he was diagnosed with gangrene and underwent a surgical operation to remove the gangrenous portion of the finger.  Several years after service, the Veteran began experiencing symptoms such as locking and pain of the right forefinger.  He contends that these symptoms are related to the infection and resulting operation in service. 

Service treatment records show that the Veteran was seen for a sore forefinger in January 1976 with a possible history of trauma, specifically a puncture wound.  He complained of intermittent aching pain.  He had limited range of motion of the finger and a noticeable blister above the nail.  There was some edema and some erythema.  He was diagnosed with an infected right forefinger and x-rays were ordered due to the possibility of complications involving the bone.

There are two other records that may be relevant: (1) a treatment note dated January 1975 showing complaints of an infected first digit and a plan of minor surgery, and (2) a short note dated December 1975 showing that the Veteran was on "Ward 12" for a right thumb infection and was discharged with no prescription or follow-up appointment.  It is possible that, despite the discrepancies, these reports may actually be related to the Veteran's infection of the forefinger as the record hand-dated "January 1975" follows a treatment record date-stamped "December 1975," and the notation regarding the thumb is brief and matches the timeline of hospital treatment provided by the Veteran and the other service treatment record showing treatment of the right forefinger. 

The RO has made attempts to locate the Veteran's complete record of treatment, including requesting the Veteran's complete service treatment records from the National Personnel Records Center (NPRC) and requesting the Veteran's hospital treatment records from the Balboa Park Naval Medical Center in San Diego, California.  However, the RO did not request the Veteran's clinical records from the NPRC.  As such, this request should be made on remand so the Veteran's complete treatment records can be obtained.

Additionally, at his December 2009 hearing, the Veteran indicated that he has received medical treatment at the VA Outpatient Clinic in Grand Rapids, Michigan, and the VA Medical Center in Ann Arbor, Michigan.  He testified that the time of treatment was sometime around 1995 to 2005.  These records should be obtained on remand. 

Lastly, the Veteran should be provided with a VA medical examination.  As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to assist requires VA to provide an appropriate examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to the third factor, the types of evidence that indicate that a current disorder may be associated with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation, or other association with military service.  Id. at 83. 

Here, the Veteran's service treatment records show treatment for an injury to the right index finger, and the Veteran has testified to symptoms including limitation of motion and pain.  The nature of the Veteran's injury and subsequent treatment as recorded in his service treatment records combined with the character of the currently claimed right finger disorder indicate that there may be a current disability that is associated with the Veteran's service.  However, the available evidence is not sufficient for the Board to make a decision on the Veteran's claim as he does not claim that his symptoms have been continuous since service and there is no current medical evidence in the file linking any current disorder to the infection he sustained in service.  As such, the Veteran must be provided with a VA examination in order to obtain a diagnosis of any current finger disorder and an opinion on the etiology of any diagnosed disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and/or any other indicated agency to obtain the Veteran's complete service treatment records, to include all clinical records.  The Board is particularly interested in records from the Balboa Park Naval Medical Center in San Diego, California, dated from November 1975 to February 1976, specifically records of the Veteran's surgery and any available x-rays or x-ray reports.  

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records dated since 1995 from (1) the VA Outpatient Clinic in Grand Rapids, Michigan, affiliated with the VA Medical Center in Battle Creek, Michigan; and (2) the VA Medical Center in Ann Arbor, Michigan.

3.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record. 

4.  Thereafter, schedule the Veteran for an appropriate VA examination of his right index finger.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated studies, including x-rays, should be accomplished.  

The examiner is requested to provide a diagnosis of any disorder found to be present upon examination of the right index finger.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disorder of the right index finger had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

6.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


